            Case 3:19-cv-01060-MO       Document 5     Filed 08/08/19     Page 1 of 1




Cary R. Cadonau, OSB #002245
ccadonau@brownsteinrask.com
BROWNSTEIN RASK LLP
1200 S.W. Main Street
Portland, Oregon 97205
Telephone: (503) 221-1772
Fax: (503) 221-1074
       Attorney for Plaintiffs




                             UNITED STATES DISTRICT COURT

                       DISTRICT OF OREGON, PORTLAND DIVISION



TRUSTEES OF THE INTERNATIONAL                    ) Civil No. 3:19-cv-01060-MO
BROTHERHOOD OF ELECTRICAL                        )
WORKERS DISTRICT NO. 9 PENSION                   )
PLAN,                                            ) NOTICE OF DISMISSAL
                                                 )
               Plaintiffs,                       )
                                                 )
       v.                                        )
                                                 )
FULL BORE, INC.,                                 )
                                                 )
               Defendant.                        )
                                                 )

       Pursuant to FRCP 41(a)(1)(A)(i), plaintiffs hereby dismiss this case without prejudice

and without an award of fees or costs to any party.

       DATED this 8th day of August 2019.

                                             BROWNSTEIN RASK, LLP


                                             /s/ Cary R. Cadonau
                                             Cary R. Cadonau, OSB #002245
                                             Attorney for Plaintiffs


Page 1 – NOTICE OF DISMISSAL
